Citation Nr: 0330400	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  00-20 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for nerve damage due to 
an in-service injury.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease resulting from in-service exposure to toxic 
substances.

3.  Entitlement to service connection for tooth 
deterioration.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from February 1951 to February 
1955.

This appeal arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

The RO denied entitlement to service connection for nerve 
damage due to an in-service injury, for chronic obstructive 
pulmonary disease (COPD) resulting from in-service exposure 
to toxic substances, and for tooth deterioration.

As discussed below, the veteran requested a hearing before a 
traveling Veterans Law Judge (VLJ) sitting at the RO, but 
withdrew this request in July 2003.  


FINDINGS OF FACT

1.  Sufficient evidence has been obtained for an equitable 
determination on the issue of entitlement to service 
connection for nerve damage resulting from an in-service 
injury.

2.  The probative, competent medical evidence establishes 
that the veteran does not currently suffer with nerve damage, 
or any type of neurological disorder, associated with service 
on any basis to include his in-service injury.


CONCLUSION OF LAW

Nerve damage was not incurred or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duty to Notify and Assist

Initially, the Board notes that all relevant facts regarding 
the issue of service connection for nerve damage have been 
properly developed, and no further assistance to the veteran 
is required in order to comply with the duty to notify or the 
duty to assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) 
(West 1991 & Supp. 2002).  

As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  The recent 
publication of new regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA) does not require further 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
45,620, 45,629 (Aug. 29, 2001); see also 38 C.F.R. § 3.159.  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or as to the completeness of the application. 

Second, VA has a duty to notify the veteran as to any 
information and evidence needed to substantiate and complete 
a claim, and as to what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In a letter issued in February 2002, the RO informed the 
veteran of the actions he must take and the type of evidence 
required in order to establish his claim for service 
connection for nerve damage, to include evidence of a current 
disability and medical/lay evidence linking this disability 
with his military service.  This letter, in addition to 
letters sent in December 2000, notified the veteran of the 
type of actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  

These letters also informed him of the development that would 
be completed by the RO in its efforts to substantiate his 
claim, to include obtaining pertinent medical records and a 
VA examination, if appropriate.  The Statement of the Case 
(SOC) issued in October 2001 notified the veteran of the type 
of medical evidence required to establish service connection 
for peripheral nerve damage.  This SOC and subsequent 
Supplemental Statements of the Case (SSOC) specifically 
notified him of the evidence that the RO had considered, the 
pertinent laws and regulations governing his claim, and the 
reasons and bases for VA's decision.  He was also notified in 
the SOC and the letter of February 2002 of both the old and 
new laws and regulations governing VA's duty to notify and 
assist, and he was provided an opportunity to comment on 
them.  Based upon the above analysis, the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.  

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate the claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent 
to the current claim in the possession of the Federal 
government have been obtained, to include military and VA 
medical records.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The veteran has not alleged that he is 
currently in receipt of Social Security Administration 
disability benefits or Workers' Compensation benefits.  He 
has indicated that he currently receives SSA benefits, but 
has not asserted that these benefits are due to a disability 
determination by the SSA.  As discussed in the following 
remand, the veteran has alleged that there are top secret 
documents in the possession of the U.S. Government that have 
yet to be obtained detailing his exposure to toxic 
substances.  

However, the veteran has not contended that his current nerve 
damage is the result of such exposure, but instead claimed 
that this damage is the result of an in-service injury from 
an explosion.  Based on these contentions, the Board finds 
that there are no additional records in the possession of the 
federal government that would be pertinent to the claim 
regarding nerve damage and there is no indication that other 
Federal department or agency records exist that should be 
requested.  See 38 U.S.C.A. § 5106.  

In addition, the veteran was afforded a VA compensation 
examination in September 2000.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The VA examiner reported the 
veteran's medical history, provided examination findings to 
include color photographs of the site of the in-service 
injury, and provided the appropriate diagnoses and opinions 
on etiology.  This examiner specifically noted that in 
preparation for this examination he had reviewed the medical 
evidence in the claims file.  

However, he indicated that at the time of examination the 
claims file only consisted of one volume.  Due to development 
of identified records, the current claims file includes six 
folders.  The evidence obtained since the VA examination of 
September 2000 only concerns treatment since the 1990's, 
primarily for the veteran's respiratory disability.  This 
recently obtained evidence does not contain any 
contemporaneous documentation of the veteran's in-service 
injury nor any medical opinion linking his peripheral nerve 
damage to his in-service injury.  

The related histories in these records is similar to that 
provided by him to the September 2000 examiner.  Based on 
these findings, the Board determines that the evidence 
obtained since September 2000 is not pertinent to a 
determination on the etiology of any nerve damage and a 
remand for additional medical opinion is not required for an 
equitable determination at the present time.  

In addition, the veteran has contended that this examination 
is inadequate for rating purposes, as the physician 
conducting the examination did not specialize in neurology.  
A review of the examination report indicates that this 
physician specialized in internal medicine.  

The Board finds that this healthcare professional, as a 
doctor of medicine, is fully qualified to perform the 
compensation examination and sufficiently trained to 
determine to what extent, if any, the veteran's injury 
resulted in damage to his neurological system.  See Nici v. 
Brown, 9 Vet. App. 494, 497 (1996)(A lay person's opinion on 
the adequacy of findings or opinions by a competent 
physician, who based his or her conclusions on clinical 
findings, does not negate the competent opinion.)  As noted 
above, the examination report prepared by this physician is 
adequate for rating purposes.  

In letters of September 1998, December 2000, and February 
2002, the veteran was asked to identify private medical 
treatment pertinent to his current claims.  He responded to 
this request by identifying his private healthcare providers 
and five volumes of private treatment records were obtained 
and incorporated into his claims file.  As these private 
records are currently in the possession of VA, there is no 
duty to notify the veteran of an inability to obtain 
identified private records.  See 38 U.S.C.A. § 5103A(b)(2), 
(3); 38 C.F.R. § 3.159(e).  

On a VA Form 9 received in August 2000, the veteran requested 
a hearing before a traveling Veterans Law Judge (VLJ) sitting 
at the RO.  Such a hearing was scheduled for late May 2002.  
The veteran requested in early May 2002 that this hearing be 
rescheduled.  This hearing was rescheduled for early August 
2003 and the veteran was notified of this hearing by letter 
issued in late June 2003.  

In a letter received by VA on the last day of July 2003, the 
veteran informed VA that he would be unable to attend a 
hearing due to multiple medical problems and a lack of 
transportation to the RO.  In a memorandum dated the date of 
the scheduled hearing, the veteran's representative reported 
that the veteran was too ill to attend any hearing.  Neither 
the veteran nor his representative requested that this 
hearing be rescheduled, nor have they provided any 
information on if or when the veteran would be able to attend 
a hearing.  Based on these disclosures, the Board finds that 
the veteran has, in effect, withdrawn his request for a 
hearing before the Board.  See 38 C.F.R. § 20.704(d), (e).

The veteran has indicated his desire for a VA Decision Review 
Officer (DRO) to review his claim prior to Board 
consideration.  A review of the claims file indicates that a 
DRO did review his case and prepared the SOC of October 2001.  
In a written statement received in May 2002, the veteran 
appears to request an informal conference with the DRO prior 
to Board consideration.  However, based on the veteran's 
current health and physical limitations as noted in July 
2003, such a conference would be impossible and it appears 
that the veteran has withdrawn the request of an in-person 
conference.  

Finally, the last SSOC in this case was issued in April 2002.  
The veteran submitted additional private treatment records in 
early May 2002.  In a memorandum of May 2002, the RO 
indicated that it had reviewed this evidence and determined 
that it was duplicative of private medical evidence 
previously reviewed, and therefore, would not readjudicate 
the claim.  

After a review of the submitted private medical evidence and 
the rest of claims file, the Board finds that these records 
are duplicates of evidence previously obtained and reviewed 
by the RO.  In fact, the evidence submitted by the veteran in 
May 2002 solely deals with treatment of his lung disorders 
and does not indicate any treatment for his claimed nerve 
damage or any other neurological disorder.  Thus, this 
evidence is not pertinent to the current claim.  Based on 
this analysis, the Board finds that the RO was not required 
to issue another SSOC based on the evidence submitted in May 
2002 prior to appellate review.  See 38 C.F.R. § 19.31(b)(1).

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affected the outcome of the case." ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, as there is no evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of the issue decided below, the Board 
finds that any such failure is harmless.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  


Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claim in the instant 
appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(d).  

In addition, as the appellant has been provided the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (CAVC), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).




In the current case, the veteran claims that a metal rod was 
imbedded into his upper right torso and chest cavity during 
his military service.  He reported that while repairing an 
injection seat on a military aircraft, an explosive charge 
accidentally went off and imbedded a steel rod in his back 
and chest cavity causing significant nerve damage.  He has 
indicated that this blast hurled him 10 to 15 feet and a 
flight surgeon that responded to the accident had to apply 
direct pressure with his knee in order to slow the resulting 
hemorrhaging.  

He claimed that the wound had to be surgically repaired.  He 
alleged that he had not reported any residual neurological 
problems to any military healthcare provider in order to 
protect his military career.  The veteran's present symptoms 
that he has associated with his in-service injury include 
pain from "busted" ribs; partial paralysis of rib cage and 
stomach muscles; and numbing and stinging sensations, muscle 
cramps and spasm, shaking and involuntary muscle jerks in the 
arms and hands.

A review of the service medical records indicates that at the 
time of the veteran's entrance examination in February 1951, 
his thorax, spine, upper extremities, and neurological system 
were all found to be normal.  He was treated for pneumonia in 
March 1951 and his medical records indicate that he recovered 
from this illness.

A service medical record of August 1952 reported that the 
veteran was injured when a drogue chute of an ejection seat 
deployed while he was working on this aircraft.  His injuries 
where limited to the thorax and right arm.  He was in 
incipient shock with an abraided area (with superficial 
bleeding) on the medial area of the right arm, and a two-inch 
gaping wound in the mid-axillary line (5th/6th ribs) of the 
thorax.  This wound had free hemorrhaging, but no apparent 
large arterial bleeding.  A chest X-ray revealed that the 
heart was in its normal location without evidence of 
mediastinal shift, and the lungs were clear with respiration 
evidence throughout the lung fields.  There was no 
subcutaneous emphysema present.




The surgical report noted that under local anesthetic the 
skin edges and non-viable subcutaneous and muscular tissue 
about the penetrating wound were excised.  The tract of the 
missile extended around the costal cage posteriorly beneath 
the angle of the scapula.  No vascular or peripheral nerve 
damage was evident.  A small metal fragment from the depth of 
the wound was removed.  An entry dated seven days later 
indicated that the sutures had been removed.  It was reported 
that the wound was well healed with no evidence of a 
secondary infection.  The next day the veteran was found to 
be fit and returned to regular duty.  The diagnosis was a 
lacerated wound to the right axilla with no nerve or artery 
involvement.

A separation examination was given to the veteran in February 
1955.  A chest X-ray found no abnormalities.  On examination, 
the chest, upper extremities, and neurological system were 
all found to be normal.  There was a four-inch scar on the 
right armpit that was not considered disabling.  

The veteran was afforded a VA compensation examination in 
March 1956.  He complained of a sharp pain at the site of the 
scar on his right side and in his right arm.  He noted that 
this pain occurred "once in a while."  On examination, 
there was a scar on his right axilla that measured three 
inches long by one inch wide, and another scar on the medial 
side of his right bicep that measured two inches long by one 
inch wide.  These scars were found to be soft, pliable, well 
healed, non-disfiguring, and asymptomatic.  His neurological 
system was found to be normal.  The diagnosis was multiple 
scars on the right axilla and right upper arm.

Another VA compensation examination of the veteran was 
conducted in April 1958.  This examiner also noted the scars 
on the right arm and axilla.  These scars were noted to be 
superficial, not adherent, not depressed, and non-tender.  
The examiner indicated that there was no apparent muscle 
damage or limitation of motion associated with these wounds.  
The diagnoses included healed scars of the right arm and 
right chest that were superficial and asymptomatic.  

The claims file contains voluminous post-service medical 
records dated from the 1990's.  These records primarily 
document the treatment of the veteran's lung disorders, to 
include removal of the left lung.  VA outpatient records 
dated in the 1990's noted treatment for lung disorders, 
peripheral edema, alcoholism, and dental problems.  A VA 
physical examination conducted in April 1994 found his 
neurological system to be normal, except that the veteran was 
somewhat tremulous.  The diagnoses included chronic 
alcoholism, chronic lung disease (asthmatic bronchitis), and 
high blood pressure.

The veteran was given a VA compensation examination in 
September 2000.  He claimed that he had incurred nerve damage 
as a result of the in-service injury.  He complained of 
constant numbness, burning, and stinging sensations in his 
right upper extremity.   He also complained of spasm and 
cramps in his right neck, right chest, right supra scapular 
area, and right arm.  He noted that his spasm and cramps 
occurred approximately once a week, precipitated by handling 
small objects and writing, and would last for one day.  He 
asserted that these symptoms had prohibited him from 
continuing in his profession as an architect.  He indicated 
that he had not received any surgery or treatment for these 
complaints or any neurological problems.  He denied any 
problems with his joints.  

The diagnoses included residual scars and powder burns of the 
face, right upper arm, and right axilla affecting the 
muscles.  Based on his examination and review of the claims 
file, the examiner opined that the diagnosed disorder did not 
affect the veteran's usual occupation and daily activity.  He 
also noted that there was no peripheral nerve disorder 
related to the veteran's in-service injury.

The service medical records clearly indicate that the veteran 
did sustain an injury to his right face, arm, and axilla 
during military service.  However, these records also clearly 
report no arterial or nerve damage had resulted from this 
injury.  Beginning with the separation examination in 
February 1955, repeated physical examinations over the years 
have failed to find any nerve damage or neurological disorder 
associated with the veteran's in-service injury.  




The latest VA examination of September 2000 specifically 
ruled out any current neurological disorder associated with 
the in-service injury.  While the veteran has questioned this 
finding, the VA physician's opinion is corroborated by all 
prior medical findings dating back to the time of the injury 
that consistently found no neurological deficits associated 
with the in-service trauma.  

Based on the preceding analysis, the Board finds that the 
medical evidence does not support the award of service 
connection for nerve damage associated with the in-service 
injury to the face, right arm, and right axilla.  While the 
veteran is competent to report injury and symptoms, the 
preponderance of the medical evidence and opinion does not 
support a finding that nerve damage resulted from the 
veteran's in-service injury.  

The Board finds that the examination reports prepared by 
competent professionals, skilled in the evaluation of 
disabilities, are more probative regarding diagnosis and 
etiology of a disability than the appellant's statements.  To 
the extent that the appellant has opined on the nature and 
etiology of any current peripheral nerve disorder or nerve 
damage, his lay evidence is not credible.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (Holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony.)  

To this extent, the preponderance of the evidence is against 
the claim for service connection and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for nerve damage due to an 
in-service injury is denied.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.43 and 38.02.

The medical evidence of record indicates that the veteran has 
lost his left lung due to COPD and a fungus infection 
(aspergillosis).  He has contended that he acquired his COPD 
as a result of exposure to toxic substances during his 
military service.  These substances include cosmoline, carbon 
tetrachloride solvent, uranium 235, hydrogen weapons, and 
tungsten steel harding and anti-seize compounds and chemicals 
to include beryllium, mercury, chromium, and molybdenum.  He 
claimed that he was exposed to these substances due to his 
military occupation as an aircraft mechanic and while 
stationed at a U.S. Navy facility at Sandia Base, 
Albuquerque, New Mexico, when he allegedly worked around 
nuclear weapons storage.  In February 2001, he specifically 
denied any exposure to ionizing radiation or asbestos.  He 
has contended that his claims of exposure to toxic substances 
can be verified through classified records that VA has not 
attempted to obtain.

On remand, the VBA AMC should contact the National Personnel 
Records Center (NPRC) and inquire whether the veteran 
currently has a classified service personnel/medical records 
file in the possession of the U.S. Government.  See 
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).  If so, 
these records should be obtained from their source by VA.  If 
any government agency refuses to release such records, the 
VBA AMC should inform the veteran of this circumstance.  See 
38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e).  

In addition, a review of the veteran's claims file indicates 
that he has not received a VA examination to determine the 
etiology of his COPD.  On remand, such an examination should 
be afforded the veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

It appears that the veteran has contended that his current 
tooth deterioration is the result of his August 1952 in-
service injury to the face, or as a result of medication 
(prednisone) prescribed to treat his COPD, which he alleges 
is service-connected.  Based on these contentions, the Board 
finds that the issue of entitlement to service connection for 
tooth deterioration is inextricably intertwined with the 
issue of service connection for COPD.  See Hoyer v. 
Derwinski, 1 Vet. App. 208 (1991) (Claims are inextricably 
intertwined when there is a very real potential when a 
decision in one claim would have a meaningful impact upon the 
question in another claim).  

As the latter issue requires further development, the Board 
must hold the issue of tooth deterioration in abeyance.  In 
addition, the veteran has not been afforded a VA dental 
examination to determine the existence and etiology of any 
tooth deterioration.  On remand, such an examination should 
be afforded the veteran.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a)).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Contact the NPRC and request that it 
determine if there are any classified 
service medical and/or personnel records 
for the veteran, specifically concerning 
his work at a U. S. Navy facility in 
Sandia Base, Albuquerque, New Mexico 
during 1953 and 1954.  If such records 
exist, request that these records be 
released to VA.  If such records are not 
in the possession of the NPRC, ask it to 
identify what government agency would 
keep such records.  The VBA AMC should 
follow all leads provided by this 
request.  If classified records exist but 
due to their classification cannot be 
released to VA, this information should 
be provided to the veteran.  
Documentation of this development and all 
responses must be associated with the 
claims file.

3.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded special 
respiratory and dental examinations to 
determine the nature, extent of severity, 
existence and etiology of any COPD/lung 
disability and dental disorders which may 
be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was available for review in 
conjunction with the examinations.  Any 
further indicated special studies should 
be conducted.
The VBA AMC should provide the examiners 
with the following instructions:
The examiner is asked to indicate that he 
or she has reviewed the claims folder.  
Any necessary tests should be conducted 
and the examiner should review the 
results of any testing requested prior to 
completion of the report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.  
The Respiratory Examination.  The veteran 
has claimed that he currently suffers 
with COPD and a chronic fungus infection 
(aspergillosis) of his lungs as a result 
of in-service exposure to toxic 
substances.  These claimed substances 
include cosmoline, carbon tetrachloride 
solvent, uranium 235, hydrogen weapons, 
and tungsten steel harding and anti-seize 
compounds and chemicals to include 
beryllium, mercury, chromium, and 
molybdenum.  In the alternative, he has 
contended that a metal rod that was 
projected into his right chest cavity 
during an explosive accident in August 
1952 eventually led to a fungal infection 
(aspergillosis) resulting in the removal 
of his left lung.  The U. S. Navy 
provided VA in June 2001 the occupational 
standards for the veteran's military 
specialty as an aviation ordnanceman.  
The veteran has denied any known exposure 
to ionizing radiation or asbestos.  The 
veteran has acknowledged a 36-year 
history of smoking that was interspersed 
with periods of abstinence.  The medical 
evidence indicates that the veteran 
developed COPD and severe lung disorders 
during the 1990's.  The examiner should 
provide answers to the following 
questions:
a.  Does the veteran currently 
suffer with a respiratory disorder, 
to include COPD?  If so, please 
provide all appropriate diagnoses.
b.  If so, is it at least as likely 
as not that the veteran's exposure 
to cosmoline, carbon tetrachloride 
solvent, uranium 235, hydrogen 
weapons, and tungsten steel harding 
and anti-seize compounds and 
chemicals to include beryllium, 
mercury, chromium, and molybdenum 
during his military service caused 
or aggravated any of the diagnosed 
disorders?  Is it at least as likely 
as not that his service-connected 
injury from a drogue chute explosion 
in August 1952 caused or aggravated 
these disorders?  Is any diagnosed 
respiratory disorder in anyway 
etiologically related to the 
veteran's military service?  

The Dental Examination.  The veteran has 
claimed that an in-service explosive 
injury in August 1952 that resulted in 
powder burns to the right side of his 
face also caused damage to a tooth 
(cracked).  He reported that this tooth 
was later removed during military 
service.  The veteran contends that 
dental repair of this missing tooth has 
caused other tooth deterioration.  In the 
alternative, he appears to argue that 
medication (prednisone) to treat his 
severe respiratory disorders has resulted 
in tooth deterioration.  The examiner 
should provide answers to the following 
questions:
a.  Does the veteran currently 
suffer with any missing teeth or 
dental disorder?  If so, please 
provide all appropriate diagnoses.
b.  If so, is it at least as likely 
as not that his service-connected 
injury from a drogue chute explosion 
in August 1952 caused or aggravated 
a current dental disorder?  Is it at 
least as likely as not that any 
medication taken for treatment of 
his lung disorders caused or 
aggravated a current dental 
disorder?  Is any diagnosed dental 
disorder in anyway etiologically 
related to the veteran's military 
service?  

4.  The records indicate that the veteran 
has severe and chronic disabilities that 
may prevent him from attending a scheduled 
medical examination.  If the veteran 
indicates that he is unable to attend the 
scheduled examination, then the VBA AMC 
should refer the claims file to the 
appropriate VA physicians for a medical 
opinion on the questions posed in the 
above paragraph.  These opinions should be 
incorporated into the claims file.

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for COPD as secondary 
to in-service exposure to toxic 
substances, and for tooth deterioration.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for service connection.  38 C.F.R. 
§ 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



